                                           Case 5:16-cr-00264-LHK Document 20 Filed 04/02/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 16-cr-00264-LHK-1 (SVK)
                                   8                       Plaintiff,
                                                                                           ORDER DENYING
                                   9             v.                                        RECONSIDERATION OF DETENTION
                                  10     YSAURO LARA-VARGAS,                               Re: Dkt. No. 13
                                  11                       Defendant.

                                  12          In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f)(B), Defendant moved to
Northern District of California
 United States District Court




                                  13   reopen detention proceedings based upon the identification of new information. Specifically,
                                  14   Defendant has identified an additional surety, a long-time friend of Defendant, who is willing to
                                  15   sign an unsecured bond, as well as former employers who were presented for proof of employment
                                  16   and as character witnesses. Defendant also argues that the current public health emergency
                                  17   warrants release.
                                  18          For the reasons set forth below, the Court DENIES Defendant’s motion. Either party may
                                  19   appeal this order to the presiding judge, the Honorable Lucy Koh.
                                  20          The detention hearing was held telephonically on the consolidated criminal duty calendar
                                  21   in accordance with General Orders 72, 74. The Defendant participated, represented by his
                                  22   attorney, Federal Public Defender Severa Keith. The Government was represented by Assistant
                                  23   U.S. Attorney Jeff Nedrow. Pretrial Services Office Anthony Granados also participated. Both
                                  24   parties were allowed an opportunity to call witnesses and to present evidence. A former employer
                                  25   of Defendant, Mr. Tim Billington, responded to questions from the Court. All other evidence was
                                  26   presented by way of proffer through counsel.
                                  27          The Defendant is charged by indictment in this District with one felony count in violation
                                  28   of Title 8, United States Code, Section 1326 - Illegal Re-Entry Following Deportation. He was
                                           Case 5:16-cr-00264-LHK Document 20 Filed 04/02/20 Page 2 of 4




                                   1   previously detained as a flight risk and danger to the community on November 25, 2019. Dkt. 8.

                                   2   Defense counsel filed this motion for reconsideration on March 27, 2020 (Dkt. 13) and the

                                   3   Government filed an opposition on April 1, 2020 (Dkt. 18). The hearing took place on April 2,

                                   4   2020.

                                   5           The Court has taken into account the factors set out in 18 U.S.C. §§ 3142(f)(2)(B) and

                                   6   3142(g), the arguments set forth in Defendant’s Motion for Reconsideration of Detention and the

                                   7   citations to publicly available documents contained therein, the Government’s Opposition, the

                                   8   arguments of counsel presented at the hearing, and the information provided by Pretrial Services,

                                   9   including an addendum to the original pre-bail report which recommends that Defendant remain

                                  10   detained as both a flight risk and danger to the community.

                                  11           The Court finds the identification of an additional surety addresses only the risk of flight,

                                  12   and does not, by itself change the Court’s previous findings that the Government has established
Northern District of California
 United States District Court




                                  13   by more than a preponderance of the evidence that no condition or combination of conditions will

                                  14   reasonably assure the appearance of defendant at future proceedings. The Court had previously

                                  15   evaluated the presence of sureties, including a surety who was then and still is willing to post a

                                  16   secured bond, and found that the Defendant presented a risk of nonappearance. The addition of a

                                  17   surety willing to post an unsecured bond does not change that conclusion. The reasons for the

                                  18   detention, notwithstanding defendant’s long-time residency in and familial ties to California,

                                  19   include the following: the weight of the evidence; and remaining uncertainty as to Defendant’s

                                  20   residential situation. The proffer regarding residence is that for work reasons, Defendant splits his

                                  21   time between his mother’s residence in Lindsay, California and that of his wife and children in

                                  22   Modesto. Upon release Defendant would reside with his mother, who is 80 years old. There was

                                  23   no proffer of a custodian at the residence. In addition, the Court remains concerned that Pretrial

                                  24   Services was unable to make contact with Defendant’s wife. This concern is heightened by

                                  25   Defendant’s criminal history involving domestic violence in the time frame of the marriage. A

                                  26   further concern is that the proffered employer, Mr. Billington, made contrary statements to

                                  27   Defense Counsel and Pretrial Services regarding Mr. Lara Vargas’s employment. The Court does

                                  28   not doubt that each officer of the court accurately represented their encounters with Mr. Billington.
                                                                                          2
                                           Case 5:16-cr-00264-LHK Document 20 Filed 04/02/20 Page 3 of 4




                                   1   The confusion may have arisen from Defendant’s use of an alias (as noted below). In sum, the

                                   2   confusion, in addition to Defendant’s immigration status, renders it far from certain that Defendant

                                   3   would have a job upon release. Additional significant concerns remain, including Defendant’s use

                                   4   of as many as 15 aliases and multiple social security numbers over time, including providing false

                                   5   identification to a peace officer in 2016; and two outstanding warrants in two state cases.

                                   6          The Court further finds that the Defendant’s proffer does nothing to disturb the Court’s

                                   7   previous finding that the Government has established by clear and convincing evidence that no

                                   8   condition or combination of conditions will reasonably assure the safety of the community. A

                                   9   new, additional surety does not address any of the factors previously relied upon by the Court.

                                  10   The Court acknowledges and appreciates the proffer of former employers as character witnesses to

                                  11   attest to Defendant’s efforts at reform in recent years. However, the reasons for detention on these

                                  12   grounds included and still include the following: a 2012 felony conviction for assault with a
Northern District of California
 United States District Court




                                  13   deadly weapon; an extensive criminal history including multiple weapons related charges and

                                  14   convictions, coupled with a known gang affiliation; and numerous probation modifications from

                                  15   which the Court reasonably infers Defendant is not amenable to supervised release conditions.

                                  16   Again, Defendant did not proffer a suitable custodian who could effectively monitor Defendant.

                                  17          Defendant did suggest that location monitoring could address the danger factor, however, the

                                  18   for the reasons set forth above, the Court does not find Defendant a suitable candidate for such

                                  19   supervision. The Court would be very reluctant to burden any District with the additional labor

                                  20   required for location monitoring when resources are strained due to the current public health

                                  21   emergency. Further, Defendant would be supervised in the Eastern District of California, and at the

                                  22   hearing Pretrial Services informed the Court that the Eastern District is not currently conducting any

                                  23   home or site visits; supervision is by telephone only. As such, release under these conditions would

                                  24   be on the “honor system.” Under these circumstances, Defendant remains a threat to the safety of the

                                  25   community.

                                  26          The Court notes that Defendant also raised the current COVID-19 situation as a factor

                                  27   militating in favor of release. At the hearing, Defense counsel informed the Court that Defendant had

                                  28   in recent weeks been hospitalized due to a reaction to medication for his back. During that stay,
                                                                                          3
                                           Case 5:16-cr-00264-LHK Document 20 Filed 04/02/20 Page 4 of 4




                                   1   Defendant “had some issues with his heart.” Defendant also informed Defense counsel that he had,

                                   2   in the past, experienced a couple of “heart incidences.” The original Pretrial services report, from

                                   3   November 2019, indicates that Defendant identified only his back as a health concern. The Court

                                   4   finds the proffer, uncorroborated by medical evidence, too vague to support a finding that Defendant

                                   5   presents high risk factors for COVID-19. In addition, the Court notes that, as of this writing, there

                                   6   have not yet been any confirmed cases of COVID-19 in the jail (although this may very well change).

                                   7   Therefore, the Court is not persuaded that the COVID-19 situation by itself is a sufficient reason to

                                   8   revoke Defendant’s detention.

                                   9           In the same vein, Defendant argues that COVID-19 restrictions at the jail are impacting his

                                  10   ability to prepare his defense. Defendant does not proffer any facts in support of this impact, other

                                  11   than contact is limited to telephonic communications. Although no one knows how long the COVID-

                                  12   19 restrictions may be remain in place, this matter is not yet set for trial. At this time, under the facts
Northern District of California
 United States District Court




                                  13   presented, the Court does not find that COVID-19 presents a compelling reason for release.

                                  14           Defendant’s Motion for Reconsideration of Detention is DENIED; Defendant is to remain in

                                  15   pretrial custody.

                                  16           SO ORDERED.

                                  17   Dated: April 2, 2020

                                  18

                                  19
                                                                                                        SUSAN VAN KEULEN
                                  20                                                                    United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            4
